Paterson, J.
In Moulton v. Knapp, 85 Cal. 385 (this cause), an injunction had been granted on a verified complaint alone. It was held that plaintiffs’ remedy, if any they had, was by motion to set aside the execution, and to stay all process until the expiration of the year; that plaintiffs were not entitled to an injunction. That decision is the law of the case, and is conclusive of the question involved in this appeal. The judgment appealed from is based upon the complaint on which the preliminary injunction referred to was granted, and decrees to plaintiffs the relief therein prayed for.
Judgment reversed.
McFarland, J., De Haven, J., Garoutte, J., Harrison, J., and Sharpstein, J., concurred.